Title: From Alexander Hamilton to the Officers of the Massachusetts Line, 26 June 1792
From: Hamilton, Alexander
To: Officers of the Massachusetts Line



Philadelphia June 26. 1792
Gentlemen

I have received your circular letter of the 28 of February last.
I consider it as addressed to me, in the capacity of a fellow soldier, and in that capacity, I now acknowlege and answer it.
Respect for you, Gentlemen, and for those, on whose behalf, you write, does not permit me to be silent—and, in replying, the frankness which is due to you and them, and, which is not less due to my own character, forbids me to dissemble
My judgment does not accord with the views which are announced in your letter. A perseverance in them will not, I believe, be productive of any advantage to the parties, and may, I fear, be attended with some public inconveniences, which, I am persuaded, they would regret.
I also have made sacrifices with the army, and, what is less known, for the army. I feel, that I love those who remain, of that respectable band, and that no one can be more solicitous than myself for their welfare. I trust therefore they will do justice to my motives on the present occasion.
With very respectful consideration   I have the honor to be   Gentlemen   Your most obedient & most humble serv


William Heath
}
Esquires


J Brooks


H Jackson


W Eustis


Jos Crocker


Thomas Edwards


